Citation Nr: 0017659	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-28 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

3.  Entitlement to a compensable disability evaluation for 
adhesive otitis media.  

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities per 38 C.F.R. § 
3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1943 
to March 1946.  

This appeal arises from a July 1995 rating action of the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO).  
In that decision, the RO denied, in pertinent part, the 
issues of entitlement to service connection for vertigo, 
entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss, and entitlement to 
a compensable disability evaluation for service-connected 
adhesive otitis media.  

The July 1995 rating action also denied the issue of 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities per 38 C.F.R. 
§ 3.324 (1999).  This issue was included in his notice of 
disagreement.  The Board finds that this issue in included in 
his claims for increased ratings and is properly before the 
Board for appellate consideration.  Accordingly, the issues 
are as stated on the title page of this decision.  


FINDING OF FACT

The veteran's claim for service connection for vertigo is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for vertigo is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service connected disability. 38 C.F.R. § 3.310(a) (1999).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the claimant in the development of facts pertinent to 
the claim, and the claim must fail.  See Epps, supra.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Ibid.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

Throughout the current appeal, the veteran has asserted that 
his vertigo began during his active military duty or, 
alternatively, was caused by his service-connected ear 
disorders.  Currently, service connection has been granted 
for adhesive otitis media and for bilateral hearing loss.  
Both of these disabilities are rated as noncompensably 
disabling, effective from July 1962.  

Included in the claims folder is a September 1994 report from 
a private physician who diagnosed vertigo and expressed his 
opinion that this disorder is "otic related."  This private 
physician's statement appears to associate the veteran's 
vertigo with his service-connected adhesive otitis media and 
bilateral hearing loss.  In view of this medical opinion, the 
Board of Veterans' Appeals (Board) concludes that the 
veteran's claim for service connection for vertigo is well 
grounded.


ORDER

The claim of service connection for vertigo is well grounded; 
to this extent, the appeal is granted.  


REMAND

As previously discussed, the claim for service connection for 
vertigo is well grounded.  Likewise the claims for increased 
ratings for hearing loss and otitis are also well grounded. 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).
VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In the September 1994 medical report, a private physician 
expressed his opinion that the veteran's vertigo is "otic 
related."  The claims folder also contains a report of a 
September 1962 VA hospitalization which includes final 
diagnoses of facial Herpes Zoster as well as vertigo 
secondary to facial Herpes Zoster.  Accordingly, the Board 
concludes that additional development of the veteran's claim 
for service connection for vertigo is required.

In conjunction with a request by the RO, VA audiological and 
ear disease examinations were scheduled to be conducted at 
the San Juan VA Medical Center (VAMC) in December 1999.  
However, the VAMC notified the RO that the veteran failed to 
report to these examinations.  A notation included in the 
claims folder indicates that, in a telephone conversation, 
the veteran's brother explained that the veteran had 
relocated to the United States in approximately April 1999 
for an indefinite period of time.  

In this regard, the Board notes that previously, in August 
1997, the veteran notified the RO of his Bronx, New York 
mailing address.  The December 1999 notation indicates that 
the appellant's brother stated that he moved to New York in 
early 1999.  Consequently, the record is unclear as to 
whether the veteran's current U.S. address is the one to 
which he had located in August 1997.  

The Board acknowledges that the veteran has the 
responsibility of keeping VA informed of his current address.  
See Wood v. Derwinski, 1 Vet.App. 191 (1991) and Hayes v. 
Brown, 5 Vet.App. 60, 68 (1993) (in which the United States 
Court of Appeals for Veterans Claims (Court) explained that 
VA's duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence).  However, the situation 
present in the current case appears to indicate that VA may 
be able to verify the veteran's current U.S. address with his 
brother.  The Board believes, therefore, that the veteran's 
increased rating issues should be remanded to the RO to 
accord the agency an opportunity to obtain the veteran's 
current address so that another attempt can be made to 
schedule him for the appropriate examinations.  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The RO should take the appropriate 
action to confirm the veteran's current 
address (please see appellant's statement 
dated August 5, 1997) , to include 
contacting the veteran's brother.  

2.  Thereafter, the RO should take the 
appropriate action to have the veteran 
scheduled for an examination at the 
appropriate VAMC by a specialist in ear 
disorders to determine the nature, 
severity, and etiology of any vertigo and 
to determine the nature and severity of 
his service-connected adhesive otitis 
media and bilateral hearing loss.  An 
audiological examination should be 
conducted, as well as any other testing 
deemed necessary.  The veteran should be 
informed of the importance of reporting 
for this examination, and notice to the 
veteran should be documented in the 
record.  See 38 C.F.R. § 3.655.  See also 
Wood v. Derwinski, 1 Vet.App. 191 (1991) 
and Hayes v. Brown, 5 Vet.App. 60, 68 
(1993).  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any vertigo found was 
caused by or is aggravated by the 
veteran's service connected disabilities.  
Allen V Brown, 7 Vet. App. 430 (1995). 
The examiner's attention is directed to 
the September 1994 private medical report 
and the report of a September 1962 VA 
hospitalization. 

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for vertigoon direct and 
secondary bases as well as the claims for 
compensable disability evaluations for 
the service-connected adhesive otitis 
media and bilateral hearing loss.  In 
adjudicating the service connection 
claim, the RO should consider the 
provisions regarding secondary service 
connection which are set forth in Allen 
v. Brown, 7 Vet.App. 439 (1994) (en 
banc).  See also 38 C.F.R. § 3.310 
(1999).  In adjudicating the increased 
rating claims, the RO must consider all 
the evidence of record and all 
potentially applicable rating criteria, 
including both old and new rating 
criteria for evaluating auditory 
disorders.  See 38 C.F.R. §§ 4.85, 4.87a 
(1998) and 64 Fed. Reg. 25209 (May 11, 
1999) (effective June 10, 1999) codified 
at 38 C.F.R. §§ 4.85, 4.86, 4.87 (1999) 
and 38 C.F.R. § 3.324.  See also Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  

If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case which 
contains all pertinent laws and 
regulations (with regard to secondary 
service connection claims and to the 
evaluation of audiological disorders) and 
38 C.F.R. § 3.324.  The veteran and his 
representative should then be given an 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); and Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  By this Remand, the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable.  The purpose of this Remand 
is to obtain clarifying information. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


